Citation Nr: 1012356	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-27 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for retropatellar pain syndrome of the right knee.

2.  Entitlement to an initial compensable rating for 
residuals of right mid radius and distal ulnar fracture.

3.  Entitlement to service connection for deviated nasal 
septum, status post septoplasty.

4.  Entitlement to service connection for facial laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
August 2005.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2009, the Veteran failed to appear to a 
scheduled Travel Board hearing, and no good cause is shown 
for the failure to appear.  Therefore, that hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704

In October 2009, the Board remanded the claims listed on the 
title page for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran failed to report for scheduled VA examinations 
in December 2009.  The notice of examination was sent to his 
last known address in Texas.  In February 2010, the RO sent 
the Veteran correspondence to an address in Alabama, 
pursuant to an apparent address change discovered by the RO.

It is a well-settled principle that VA's duty to assist is 
not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  One duty of a claimant is to advise VA of 
his or her current whereabouts.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  As stated in Hyson, there is no burden on the 
part of VA to turn up heaven and earth to find a claimant, 
and the duty to assist is satisfied when VA has investigated 
all possible and plausible addresses in an attempt to locate 
a claimant at potential known alternate addresses.

However, before this case was certified to the Board, it 
appears that the RO became aware that the Veteran had moved 
to Alabama.  As the Veteran's current whereabouts have been 
discovered by VA, the Board finds that the Veteran should be 
re-scheduled for his ordered VA examinations.

In the future, the Veteran should let both the VAMC and RO 
know of his new address.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
examination for his alleged facial 
lacerations.  The Veteran should be 
requested to specifically identify the 
facial laceration(s) for which service 
connection is being sought.  The claims 
folder must be made available to the 
examiner prior to the examination for 
review.  The examiner should review the 
pertinent STRs relating to the December 
2002 motorcycle accident, and identify all 
residual scarring in the facial area.  A 
photo of the face should be associated 
with the claims file if possible (but not 
required by the Board).

2.  Schedule the Veteran for appropriate 
examination for the purpose of determining 
the nature and severity of the 
disabilities involving his right knee and 
residuals of right mid radius and distal 
ulnar fracture.  The claims folder must be 
made available to the examiner prior to 
the examination for review.  After 
physically evaluating the Veteran, the 
medical examiner should address the 
following questions, to the best of 
his/her medical knowledge:

    a) What are the range of motion 
findings in extension and flexion of the 
right knee?

    b) Does the Veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the right knee joint?  If 
feasible the examiner should portray any 
additional functional limitation of the 
right knee due to these factors in terms 
of degrees of additional loss of motion.  
If not feasible, this should be stated for 
the record together with the rationale.  
If the Veteran does not have pain or any 
of the other factors, that fact should be 
noted in the file.

    c) Does the Veteran have any recurrent 
instability or lateral subluxation of the 
right knee?  If so, the examiner should 
describe whether such instability or 
subluxation slight, moderate, or severe in 
degree?

    d) What are the range of motion 
findings in forearm flexion, extension, 
supination and pronation?

    e) Does the Veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the right forearm?  If 
feasible the examiner should portray any 
additional functional limitation of the 
right forearm due to these factors in 
terms of degrees of additional loss of 
motion.  If not feasible, this should be 
stated for the record together with the 
rationale.  If the Veteran does not have 
pain or any of the other factors, that 
fact should be noted in the file; and

    f) conduct X-ray examination of the 
right radius and ulnar bones.

3.  Schedule the Veteran for appropriate 
VA examination for the purpose of 
determining the nature and etiology of his 
deviated septum, status post septoplasty.  
The examiner should review the contents of 
the entire claims files, and obtain 
relevant history from the Veteran.  
Following the examination, the examiner 
should express opinion on the following 
questions:

	a) whether the evidence clearly and 
unmistakably establishes that the 
Veteran's pre-existing deviated septum did 
not undergo a permanent increase in 
severity during the period of service that 
was beyond the natural progress of the 
disorder; or alternatively,

	b) whether the ameliorative septoplasty 
performed in service aggravated the pre- 
existing deviated septum beyond the usual 
effects of surgical treatment?

4.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

